IN THE DISTRICT COURT OF APPEAL
                                     FIRST DISTRICT, STATE OF FLORIDA

VINCENT NICHOLAS FINORA,             NOT FINAL UNTIL TIME EXPIRES TO
                                     FILE MOTION FOR REHEARING AND
      Appellant,                     DISPOSITION THEREOF IF FILED

v.                                   CASE NO. 1D17-2638

STATE OF FLORIDA,

      Appellee.

_____________________________/

Opinion filed November 14, 2017.

An appeal from an order of the Circuit Court for Escambia County.
Jan Shackelford, Judge.

Andy Thomas, Public Defender, and Steven L. Seliger, Assistant Public Defender,
Tallahassee, for Appellant.

Pamela Jo Bondi, Attorney General, Tallahassee, for Appellee.




PER CURIAM.

      AFFIRMED.

ROBERTS, BILBREY, and KELSEY, JJ., CONCUR.